BARRY, Judge,
dissents:
I disagree that the sole issue is credibility. Rather, the question is whether the bus driver was negligent by not reducing his speed — a question of law.
When the driver saw the two parked Greyhound buses on the rather narrow two-way street, he should have slowed down to avoid exactly what happened. Apparently the driver had the bus under control to avoid hitting the pedestrian. But his abrupt stop at this speed caused plaintiff’s injury — proof he was going too fast.
Defendant did not meet its burden of proving it was free of even the slightest negligence. The “sudden emergency” was caused by defendant’s speed, not the unanticipated presence of the pedestrian.
I would reverse.